Case: 15-60874      Document: 00513886348         Page: 1    Date Filed: 02/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-60874
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 22, 2017
                                                                           Lyle W. Cayce
ERICK ARNOLDO RAMOS-HERNANDEZ,                                                  Clerk


                                                 Petitioner

v.

JEFF SESSIONS, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 963 224


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Erick Arnoldo Ramos-Hernandez, a native and citizen of El Salvador,
petitions this court to review the decision of the Board of Immigration Appeals
(BIA) denying his second motion to reopen in absentia removal proceedings.
       Ramos-Hernandez first argues that the BIA erred in denying his motion
to reopen despite his offering previously unavailable evidence of changed
country conditions in El Salvador since the time of his original removal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60874     Document: 00513886348       Page: 2   Date Filed: 02/22/2017


                                  No. 15-60874

proceedings. See 8 U.S.C. § 1229a(c)(7)(C)(ii). As the BIA observed, none of
the evidence submitted by Ramos-Hernandez provided any meaningful
comparison between relevant conditions in El Salvador in 2002 and 2015. See
Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016); Panjwani v.
Gonzales, 401 F.3d 626, 632 (5th Cir. 2005). Thus, the BIA did not abuse its
discretion in denying the motion to reopen. See Ramos-Lopez, 823 F.3d at
1026; Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014). We
therefore do not reach Ramos-Hernandez’s arguments that he established
prima facie eligibility for relief from removal.
      Next, Ramos-Hernandez contends that the BIA abused its discretion in
declining to exercise its sua sponte authority to reopen his removal
proceedings. Because 8 C.F.R. § 1003.2(a) provides the BIA with complete
discretion in determining whether to sua sponte reopen removal proceedings,
we lack jurisdiction to review Ramos-Hernandez’s challenge to the BIA’s
refusal to do so. See Ramos-Bonilla v. Mukasey, 543 F.3d 216, 219-20 (5th Cir.
2008). Ramos-Hernandez’s argument that the BIA’s refusal to sua sponte
reopen his removal proceedings violated his due process rights is unavailing.
See Ahmed v. Gonzales, 447 F.3d 433, 440 (5th Cir. 2006).
      Ramos-Hernandez’s petition for review is DENIED in part and
DISMISSED in part for lack of jurisdiction.




                                        2